
	
		I
		111th CONGRESS
		1st Session
		H. R. 3512
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prevent
		  misrepresentation of their ages by on-line predators as a means for the
		  enticement of children.
	
	
		1.Short titleThis Act may be cited as the
			 Capturing On-line Predators Act of
			 2009.
		2.Misrepresentation
			 of age by on-line predators
			(a)OffenseChapter 117 of title 18, United States
			 Code, is amended by inserting after section 2422 the following:
				
					2422A.Misrepresentation
				of age by on-line predators
						(a)Whoever, being 18 years of age or older,
				knowingly misrepresents their age in an on-line communication to a minor to
				persuade, induce, entice, or coerce any individual to engage in any sexual
				activity for which any person can be charged with a criminal offense, or
				attempts to do so, shall be fined under this title or imprisoned for not more
				than 10 years, or both. A defendant sentenced to imprisonment under this
				section shall serve that sentence consecutively to any sentence of imprisonment
				imposed for any other offense in the same criminal episode.
						(b)As used in this section, the term
				on-line communication means any communication over the
				Internet.
						.
			(b)Conforming
			 amendment to table of sectionsThe table of sections at the beginning of
			 chapter 117 of title 18, United States Code, is amended by inserting after the
			 item relating to section 2422 the following new item:
				
					
						2422A. Misrepresentation by on-line
				predators.
					
					.
			
